Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections and Rejections
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn in view of applicant’s amendment to claim 1 filed on 2/4/2012.
The rejection under 35 U.S.C. 112(a) has been withdrawn in view of applicant’s amendment to claim 1 filed on 2/4/2012.
The rejections under 35 U.S.C. 112(b) have been withdrawn in view of applicant’s amendment to claim 1 filed on 2/4/2012.
The rejections under 35 U.S.C. 103 have been withdrawn in view of applicant’s amendment to claim 1 filed on 2/4/2012.

The following is an examiner’s statement of reasons for allowance: Thompson (US 2,358,748) is considered the closest prior art, however, the reference fails to teach or suggest the combination of the filter element being provided with a longitudinal aperture which is completely surrounded by material of the filter element such that a top portion of the filter element is configured to be located above a top end of the fluid retrieval pipe as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vicki Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773